UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-2073


ALICE FAYE HOLDER,

                Plaintiff – Appellant,

          v.

TOWN OF ZEBULON,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cv-00018-F)


Submitted:   February 20, 2015            Decided:   February 27, 2015


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alice Faye Holder, Appellant Pro Se. Allison Cohan, Amy Ruth
Holbrook, BROWN LAW, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Alice   Faye    Holder    appeals     the    district      court’s     order

dismissing her 42 U.S.C. § 1983 (2012) complaint for failure to

state    a   claim.      We   have   reviewed       the   record    and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by   the     district    court.      Holder     v.    Town    of    Zebulon,     No.

5:14-cv-00018-F (E.D.N.C. Sept. 8, 2014).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                       2